NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0559-20

CLAUDE TOWNSEND,

          Petitioner-Appellant,

v.

NEW JERSEY TRANSIT,

     Respondent-Respondent.
__________________________

                   Submitted January 20, 2022 – Decided February 2, 2022

                   Before Judges Alvarez and Haas.

                   On appeal from the State of New Jersey Department of
                   Labor and Workforce Development, Division of
                   Workers' Compensation, Claim Petition No. 2018-
                   32228.

                   Claude Townsend, appellant pro se.

                   Brown & Connery, LLP, attorneys for respondent
                   (Stephanie L. Meredith, on the brief).

PER CURIAM
      Petitioner Claude Townsend appeals from the October 7, 2020 order of

the Workers' Compensation Court (the court) granting respondent New Jersey

Transit's motion to dismiss his claim petition. We affirm.

      The material facts are not in dispute. Townsend previously worked for

respondent as a bus driver. On January 29, 2008, Townsend's bus was involved

in an accident. He filed a claim petition seeking workers' compensation benefits

for alleged injuries to his hands, chest, and shoulder, and to treat "a psychiatric

component."1    The court dismissed Townsend's petition with prejudice on

October 4, 2010 because he "fail[ed] to sustain [his] burden of proof."

Townsend appealed that determination, and we dismissed his appeal on

February 9, 2011 when he failed to prosecute it.

      Five years later, Townsend filed an application with the court seeking to

reopen or modify its prior order dismissing his petition with prejudice. On July

25, 2016, the court granted respondent's motion to dismiss Townsend's

application with prejudice because it was untimely.

      On August 13, 2018, Townsend filed an application in the Appellate

Division to reopen his prior claim petition. We treated this application as an


11
   After discharging the attorney who filed the claim petition, as well as a second
attorney, Townsend represented himself in all of the proceedings relevant to this
appeal.
                                                                             A-0559-20
                                        2
appeal from the court's July 25, 2016 order and dismissed the appeal with

prejudice on September 11, 2018 because it was untimely.

      A few weeks later, Townsend filed yet another application with the court

and again asked for review of the prior dismissal of his claim petition.

Townsend alleged the Workers' Compensation judge who dismissed his petition

on October 4, 2010 was biased against him. He also argued that because he was

recently successful in obtaining Social Security disability benefits, respondent

should now be required to pay him workers' compensation. Respondent moved

to dismiss Townsend's application and asked the court to order him to pay the

costs it incurred in responding to his pleadings.

      On October 7, 2020, the court granted respondent's motion and dismissed

Townsend's latest petition with prejudice.          In its comprehensive written

decision, the court ruled that Townsend was again attempting to relitigate his

original claim. The court found there was no evidence that the judge who

dismissed that claim was biased against Townsend. Because Townsend's current

petition was frivolous, the court ordered him to pay respondent $900.99 it

"expended on transcript costs" and $250 in counsel fees.

      On appeal, Townsend presents the following contentions:

            I.     THE TRIAL COURT ERRED IN GRANTING
                   [THE] ORDER FOR DISMISSAL TO

                                                                           A-0559-20
                                        3
                  [RESPONDENT]      BECAUSE      THE
                  [PETITIONER] NEVER HAD A HEARING
                  FOR THE DISCRIMINATION MOTION.

            II.   EVEN IF [PETITIONER'S] CASE WAS
                  DISMISSED        FOR          FRIVOLOUS
                  LITIGATIONS, THIS COURT SHOULD
                  ADOPT THE "THIRD CIRCUIT COURT OF
                  APPEALS SOCIAL SECURITY JUDGMENT"
                  SO [PETITIONER] CAN BE COMPENSATED
                  FOR HIS LOSSES. (Not raised below).

      We have considered Townsend's contentions in light of the record and the

applicable legal principles, and conclude they are without sufficient merit to

warrant extended discussion in a written opinion. R. 2:11-3(e)(1)(E). We add

the following brief comments.

      The court properly rejected Townsend's repeated claims for workers'

compensation benefits for the January 29, 2008 bus accident. "[T]he doctrine

of res judicata provides that a cause of action between parties that has been

finally determined on the merits by a tribunal having jurisdiction cannot be

relitigated by those parties or their privies in a new proceeding." Velasquez v.

Franz, 123 N.J. 498, 505 (1991) (citing Roberts v. Goldner, 79 N.J. 82, 85

(1979)).   Here, Townsend has already unsuccessfully litigated the issue of

whether he is eligible for workers' compensation benefits multiple times before




                                                                          A-0559-20
                                       4
the court and the Appellate Division. He is not entitled to another bite of the

apple at this late date.

      Townsend's claim that the first judge who dismissed his complaint was

biased against him also lacked merit. A party's contention that a trial judge was

unfair or biased "cannot be inferred from adverse rulings against a party."

Strahan v. Strahan, 402 N.J. Super. 298, 318 (App. Div. 2008). Based on our

review of the appellate record, we conclude that all of the judges who presided

over the workers' compensation proceedings accorded Townsend a full

opportunity to present arguments in support of his claims. Therefore, we reject

Townsend's unsupported contentions to the contrary.

      Finally, we find no significance in the Social Security Administration's

determination that Townsend was entitled to Social Security disability benefits.

The Administration has its own statute and applies different standards than the

Workers' Compensation Court.

      Affirmed.




                                                                           A-0559-20
                                       5